                      Case
                       Case6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 Filed
                                                      2 Filed
                                                            09/08/20
                                                               09/09/20
                                                                      Page
                                                                        Page
                                                                           68 of
                                                                              1 of
                                                                                 8215

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                              20-cv-6675
                                v.                                         Civil Action No.
                                                                   )
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) The City of Rochester
                                           30 Church Street
                                           Room 400a
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:              9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
                      Case
                       Case6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 Filed
                                                      2 Filed
                                                            09/08/20
                                                               09/09/20
                                                                      Page
                                                                        Page
                                                                           69 of
                                                                              2 of
                                                                                 8215

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No.       20-cv-6675
                                                                   )
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) RANDY BENJAMIN
                                           185 Exchange Blvd.
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
                      Case
                       Case6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 Filed
                                                      2 Filed
                                                            09/08/20
                                                               09/09/20
                                                                      Page
                                                                        Page
                                                                           70 of
                                                                              3 of
                                                                                 8215

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                                20-cv-6675
                                v.                                         Civil Action No.
                                                                   )
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MICHAEL HOULIHAN
                                           185 Exchange Blvd.
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
                      Case
                       Case6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 Filed
                                                      2 Filed
                                                            09/08/20
                                                               09/09/20
                                                                      Page
                                                                        Page
                                                                           71 of
                                                                              4 of
                                                                                 8215

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No.       20-cv-6675
                                                                   )
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FLAMUR ZENELOVIC
                                           185 Exchange Blvd.
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
                      Case
                       Case6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 Filed
                                                      2 Filed
                                                            09/08/20
                                                               09/09/20
                                                                      Page
                                                                        Page
                                                                           72 of
                                                                              5 of
                                                                                 8215

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                              20-cv-6675
                                v.                                         Civil Action No.
                                                                   )
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JOSIAH HARRIS
                                           185 Exchange Blvd.
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
                      Case
                       Case6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 Filed
                                                      2 Filed
                                                            09/08/20
                                                               09/09/20
                                                                      Page
                                                                        Page
                                                                           73 of
                                                                              6 of
                                                                                 8215

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                             20-cv-6675
                                v.                                         Civil Action No.
                                                                   )
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PAUL RICOTTA
                                           185 Exchange Blvd.
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:              9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
                      Case
                       Case6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 Filed
                                                      2 Filed
                                                            09/08/20
                                                               09/09/20
                                                                      Page
                                                                        Page
                                                                           74 of
                                                                              7 of
                                                                                 8215

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                                 20-cv-6675
                                v.                                         Civil Action No.
                                                                   )
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ANDREW SPECKSGOOR
                                           185 Exchange Blvd.
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:              9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
                      Case
                       Case6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 Filed
                                                      2 Filed
                                                            09/08/20
                                                               09/09/20
                                                                      Page
                                                                        Page
                                                                           75 of
                                                                              8 of
                                                                                 8215

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                               20-cv-6675
                                v.                                         Civil Action No.
                                                                   )
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MICHAEL MAGRI
                                           185 Exchange Blvd.
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
                      Case
                       Case6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 Filed
                                                      2 Filed
                                                            09/08/20
                                                               09/09/20
                                                                      Page
                                                                        Page
                                                                           76 of
                                                                              9 of
                                                                                 8215

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.
                                                                   )
                                                                           Civil Action No.         20-cv-6675
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FRANCISCO SANTIAGO
                                           185 Exchange Blvd.
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:              9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
                     Case
                       Case
                          6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 2Filed
                                                          Filed
                                                             09/08/20
                                                                09/09/20Page
                                                                          Page
                                                                             77 10
                                                                                of 82
                                                                                   of 15

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                             20-cv-6675
                                v.                                         Civil Action No.
                                                                   )
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TROY TALADAY
                                           185 Exchange Blvd.
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:              9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
                     Case
                       Case
                          6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 2Filed
                                                          Filed
                                                             09/08/20
                                                                09/09/20Page
                                                                          Page
                                                                             78 11
                                                                                of 82
                                                                                   of 15

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                                20-cv-6675
                                v.                                         Civil Action No.
                                                                   )
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MARK VAUGHN
                                           185 Exchange Blvd.
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:            9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
                     Case
                       Case
                          6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 2Filed
                                                          Filed
                                                             09/08/20
                                                                09/09/20Page
                                                                          Page
                                                                             79 12
                                                                                of 82
                                                                                   of 15

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No.        20-cv-6675
                                                                   )
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michael Perkowski
                                           185 Exchange Blvd.
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
                     Case
                       Case
                          6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 2Filed
                                                          Filed
                                                             09/08/20
                                                                09/09/20Page
                                                                          Page
                                                                             80 13
                                                                                of 82
                                                                                   of 15

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                              20-cv-6675
                                v.                                         Civil Action No.
                                                                   )
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Henry C. Favor
                                           185 Exchange Blvd.
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:              9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
                     Case
                       Case
                          6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 2Filed
                                                          Filed
                                                             09/08/20
                                                                09/09/20Page
                                                                          Page
                                                                             81 14
                                                                                of 82
                                                                                   of 15

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                               20-cv-6675
                                v.                                         Civil Action No.
                                                                   )
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Mark L. Simmons
                                           185 Exchange Blvd.
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:               9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
                     Case
                       Case
                          6:20-cv-06675-FPG
                             6:20-cv-06675 Document
                                             Document
                                                    1 2Filed
                                                          Filed
                                                             09/08/20
                                                                09/09/20Page
                                                                          Page
                                                                             82 15
                                                                                of 82
                                                                                   of 15

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

 TAMESHAY PRUDE, as administrator of the estate                    )
        of DANIEL PRUDE, deceased,                                 )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                             20-cv-6675
                                v.                                         Civil Action No.
                                                                   )
           THE CITY OF ROCHESTER, et al.,                          )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) La'Ron Singletary
                                           185 Exchange Blvd.
                                           Rochester, New York 14614




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Elliot Shields, Roth & Roth LLP, 192 Lexington Avenue, Suite 192, New York, New
                                           York 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:               9/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
